UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. FORM 12b-25 Commission File No. 1-09335 NOTIFICATION OF LATE FILING (Check One): ¨Form 10-K ¨Form 20-F ¨Form 11-K ýForm 10-Q ¨Form 10-D ¨Form N-SAR ¨Form N-CSR For the Period Ended: June 30, 2008 ¨Transition Report on Form 10-K ¨Transition Report on Form 20-F ¨Transition Report on Form 11-K ¨Transition Report on Form 10-Q ¨Transition Report on Form N-SAR For the Transition Period Ended: Read Instruction (on back page) before preparing form. Please print or type. Nothing in this form shall be construed to imply that the Commission has verified any information contained herein. If the notification relates to a portion of the filing checked above, identify the Item(s) to which the notification relates: PART I — REGISTRANT INFORMATION Schawk, Inc. Full Name of Registrant n/a Former Name if Applicable 1695 River Road Address of Principal Executive Office (street and number) Des Plaines, Illinois 60018 City, State and Zip Code PART II — RULES 12b-25(b) and (c) If the subject report could not be filed without unreasonable effort or expense and the registrant seeks relief pursuant to Rule12b-25(b), the following should be completed. (Check box if appropriate.) ý (a) The reason described in reasonable detail in PartIII of this form could not be eliminated without unreasonable effort or expense; (b) The subject annual report, semi-annual report, transition report on Form10-K, Form20-F, Form 11-K, FormN-SAR or Form N-CSR, or portion thereof, will be filed on or before the fifteenth calendar day following the prescribed due date; or the subject quarterly report or transition report on Form10-Q, or subject distribution report on Form 10-D, or portion thereof, will be filed on or before the fifth calendar day following the prescribed due date; and (c) The accountant’s statement or other exhibit required by Rule12b-25(c) has been attached, if applicable. PART III — NARRATIVE State below in reasonable detail why Forms10-K, 20-F, 11-K, 10-Q, 10-D, N-SAR, N-CSR, or the transition report or portion thereof, could not be filed within the prescribed time period. (Attach extra sheets if needed.) As a result of previously announced accounting errors that have resulted in the publication of restated financial statements and the identification of material weaknesses in the Company’s internal controls, the Company has augmented its quarterly financial procedures to allow for a more substantive review of its financial results before the release of its quarterly earnings and the filing of its quarterly reports.In addition, the Company’s late filing of its 2007 Form 10-K and its first quarter 2008 Form 10-Q compressed the time in which management could conduct an appropriate review of its second quarter 2008 results. As such, the Company requires additional time to complete the preparation and internal review of its Form 10-Q for the period ended June 30, 2008, as well as the quarterly review by the Company's external audit firm. The Company anticipates that it will report net sales of approximately $133 million for quarter ended June 30, 2008, an approximately 6.5% decrease in net sales relative to the comparable prior year period.Due in part to lower sales volume, as well as the expected incurrence of approximately $3.2 million in restructuring related charges and approximately $2.2 million for an impaired asset charge for software, the Company also expects to report second quarter operating income of approximately $5.3 million versus operating income of $18.5 million in the comparable prior year period.The decline in operating income is also expected to be attributable in part to an increase in professional fees related to the Company’s internal controls remediation, higher costs associated with its 2007 audit, and costs related to the Company’s rebranding initiative.The Company anticipates that an expected income tax valuation allowance of approximately $1.5 millionwill contributein part to a decrease in net income to approximately $0.8 million in the second quarter of 2008 from $9.9 million in the comparable prior year period.The Company isin the process of finalizing its results for the quarter ended June 30, 2008, which are subject to the more substantive review as noted above, and therefore the above estimates are preliminary and subject to change. This Form 12b-25 includes forwarding looking statements within the meaning of Section 21E of the Securities Exchange Act of 1934 regarding the Company and the financial results it expects to report that are not historical facts and are indicated by words such as “anticipate,” “expect,” “believe,” other formulations of those terms and similar terms.Such forward looking statements are based on the Company’s current expectations and beliefs, which are subject to change, and involve certain risks and uncertainties including, in particular, whether the Company’s final unaudited financial results for the quarterly period ended June 30, 2008 will comport with the preliminary information summarized herein.These risks and uncertainties may cause actual results to differ materially from those contained in the forward-looking statements. PART IV — OTHER INFORMATION (1) Name and telephone number of person to contact in regard to this notification. Timothy J. Cunningham (847) 827-9494 (Name) (Area Code) (Telephone Number) (2) Have all other periodic reports required under Section13 or 15(d) of the Securities Exchange Act of 1934 or Section30 of the Investment Company Act of 1940 during the preceding 12months or for such shorter period that the registrant was required to file such report(s) been filed? If the answer is no, identify report(s). ýYes ¨No (3) Is it anticipated that any significant change in results of operations from the corresponding period for the last fiscal year will be reflected by the earnings statements to be included in the subject report or portion thereof? ýYes ¨No If so, attach an explanation of the anticipated change, both narratively and quantitatively, and, if appropriate, state the reasons why a reasonable estimate of the results cannot be made. Please see Part III above. 2 Schawk, Inc. (Name of Registrant as Specified in Charter) has caused this notification to be signed on its behalf by the undersigned thereunto duly authorized. Date: August11, 2008 By: /s/Timothy J. Cunningham Name: Timothy J. Cunningham Title:Interim Chief Financial Officer INSTRUCTION: The form may be signed by an executive officer of the registrant or by any other duly authorized representative. The name and title of the person signing the form shall be typed or printed beneath the signature. If the statement is signed on behalf of the registrant by an authorized representative (other than an executive officer), evidence of the representative’s authority to sign on behalf of the registrant shall be filed with the form. ATTENTION Intentional misstatements or omissions of fact constitute Federal Criminal Violations (see 18 U.S.C. 1001). GENERAL INSTRUCTIONS 1. This form is required by Rule 12b-25 (17 CFR 240.12b-25) of the General Rules and Regulations under the Securities Exchange Act of 1934. 2. One signed original and four conformed copies of this form and amendments thereto must be completed and filed with the Securities and Exchange Commission, Washington, DC 20549, in accordance with Rule 0-3 of the General Rules and Regulations under the Act. The information contained in or filed with the form will be made a matter of public record in the Commission files. 3. A manually signed copy of the form and amendments thereto shall be filed with each national securities exchange on which any class of securities of the registrant is registered. 4. Amendments to the notifications must also be filed on Form 12b-25 but need not restate information that has been correctly furnished. The form shall be clearly identified as an amended notification. 5. Electronic Filers. This form shall not be used by electronic filers unable to timely file a report solely due to electronic difficulties. Filers unable to submit a report within the time period prescribed due to difficulties in electronic filing should comply with either Rule 201 or Rule 202 of Regulation S-T (§232.201 or §232.202 of this chapter) or apply for an adjustment in filing date pursuant to Rule13(b) of Regulation S-T (§232.13(b) of this chapter). 3
